530 Pa. 198 (1992)
607 A.2d 1073
PENNSYLVANIA OSTEOPATHIC MEDICAL ASSOCIATION
v.
Constance B. FOSTER, Insurance Commissioner of the Commonwealth of Pennsylvania, and the Pennsylvania Insurance Guaranty Association; and Joseph Pulcini, Jr., Director, Medical Professional Liability Catastrophe Loss Fund.
Appeal of The PENNSYLVANIA INSURANCE GUARANTY ASSOCIATION.
Supreme Court of Pennsylvania.
Argued May 5, 1992.
Decided June 11, 1992.
James J. McCabe, Joseph M. Hankins, Lise Luborsky, Philadelphia, for appellant.
Sherry E. Baskin, Philadelphia, for Osteopathic Medical Ass'n.
Richard H. Martin, Peter J. Hoffman, Philadelphia, for Foster/Pulcini.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., did not participate in the consideration or decision of this case.